DETAILED ACTION
	In response to the Office Action mailed 08/19/2020, the response was filed 11/18/2020: 
Claim 1 has been amended.
Claim 14 is new.
Claims 2, and 4-13 remain withdrawn.
Claims 1-14 are pending.
Response to Arguments
Applicant's arguments filed 11/18/2020 have been fully considered but they are not persuasive. Applicant argues that lens wire sections with the same number of turns is not a predictable variation.  Since the prior art is silent with the respect to the number of turns, choosing from an finite number of identified, predictable solutions, such as (a) the same number of turns or (b) a different number of turns, would have been obvious to try with a reasonable expectation of success KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0247787 (Jeong) and US 2018/0033588 (Kumamoto).
Regarding claim 1:
Jeong disclose an objective lens for an X-ray tube, in particular a microfocus X-ray tube, comprising an objective lens inner core (251), an inner objective lens coil (252) arranged on the objective lens inner core and an objective lens outer core arranged around the inner objective lens core (Fig. 1).
Jeong fail to explicitly teach wherein an outer objective lens coil is arranged between the inner objective lens coil and the objective lens outer core, wherein the outer objective lens coil has two objective lens wire sections with the same number of turns.
Shinozuka disclose an objective lens driving apparatus comprising a double coil composed of two coil units [0006].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select a number of coil units, winding direction of each coil unit, and number of turns for each winding unit in order to optimize desired control of intensity and direction of magnetic flux.
Furthermore, since the prior art is silent with the respect to the number of turns, choosing from an finite number of identified, predictable solutions, such as (a) the same number of turns or (b) a different number of turns, would have been obvious to try with a reasonable expectation of success KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 3: 
Jeong in view of Shinozuka disclose the objective lens of claim 1, wherein the two objective lens wire sections of the outer objective lens coil of the objective lens are wound in opposite directions (as made obvious above).
Regarding claim 14:
Jeong disclose a microfocus X-ray tube, comprising the objective lens of claim 1 (Fig. 1).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANI FOX/
Primary Examiner
Art Unit 2884